EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michaele Hakamaki on 7/9/2021.

The application has been amended as follows: 
Amend claims 1, 9, and 17.  (See below).


Claim Amendments
Claim 1:
A hydraulic door closer comprising;
a housing comprising a main chamber filled with fluid and fitted with a biasing spring in operable communication with a closer piston, the housing further comprising a fluid overflow chamber in fluid communication with the main chamber, wherein the fluid overflow chamber is configured to contain a fluid volume that varies in response to temperature changes of the fluid in the main chamber.

Claim 9:
A hydraulic door closer comprising:
a housing comprising a main chamber filled with fluid and fitted with a biasing spring in operable communication with a closer piston, the housing further comprising a fluid overflow chamber in fluid communication with the main chamber, wherein the fluid overflow chamber is configured to maintain a fluid volume that is sufficient for operation of the closer when the fluid contracts in response to a decrease in fluid temperature.

Claim 17:
A hydraulic door closer comprising:
a housing comprising a main chamber filled with fluid and fitted with a biasing spring in operable communication with a closer piston, the housing further comprising a fluid overflow chamber in fluid communication with the main chamber, wherein the fluid overflow chamber is configured to hold a varying fluid volume when the fluid changes between an expanded state and a contracted state.




Allowable Subject Matter
Claims 1-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd